Dissenting Opinion by
Judge Rogers :
In Zinman v. Unemployment Compensation Board of Review, 8 Pa. Commonwealth Ct. 649, 305 A.2d 380 (1973), we held that an employee was eligible for unemployment benefits when she left her position as an office employee because she was required by a newly instituted office rule to monitor telephone conversations recorded by her employer without the knowledge of the conversants, reasoning that since the recording of persons’ telephonic conversations without their permission was a misdemeanor, her quitting was sensible and prudent and hence with compelling and necessitous cause.
Here it is undisputed and the referee found that the claimant quit her job as a dental technician because of the employer’s conduct with regard to the treatment of medical assistance patients and his practice of submitting bills to the Commonwealth for dental examinations of medical assistance patients which were never performed. Indeed, the employer, Dr. Sakol, testified that he did engage in the practice to which the claimant objected:
Q: What type of an examination is given then?
A: Most people were given an x-ray. In some instances, they were given an x-ray and a visual examination; if the time was extremely hurried as it was in many instances, an x-ray *261was performed, and the patient was rescheduled at which time an examination and further review would be made. Unfortunately much to my regret, 50% of the time these patients did not return and it was
Q: Okay. So you do admit that there were times that a patient would be ordered to have an examination and an x-ray. An x-ray would be performed. There would not be the time for an examination.
A: Now, excuse me. One other point. We also have — I don’t have the
Q: Answer my question first.
A: Well, what was your question again?
Q: My question was, you do admit then that there were times that the DPA people — you would order x-ray and examination and that charge would be made to the State, eleven dollars.
A: That is correct.
Q: And that person would be x-rayed.
A: That’s right.
Q: But because of the time constraints, there was no time for the visual examination by you as a dentist?
A: It is my understanding — to answer the question, yes.
The referee dismissed the claimant’s attempt to establish the prudence of her resignation with the following factual findings:
6. The claimant further alleges that her employer was involved in illegal activities whereby he would bill the Commonwealth of Pennsylvania for dental services which had not been performed.
*2627. The claimant was not involved in these alleged illegal activities.
We have recently restated the central proposition of Zinman as follows:
One who is employed by an enterprise engaged in illegal activities as part of its usual business has a good cause for leaving such work even if the particular employee is not required to engage in those activities.
Gould v. Unemployment Compensation Board of Review, 60 Pa. Commonwealth Ct. 42, 45, 430 A.2d 731, 732 (1981). Therefore it is clear that the referee erred in the application of the law to these facts.
The majority distinguishes this case from Zinman on the ground that the illegal office procedures here objected to had been in effect for some time prior to the claimant’s resignation. The effect of this circumstance, it seems to me, cannot be more than that of casting some doubt on the claimant’s assertion that her resignation was motivated by her objection to the employer’s practices. The majority seems to have entertained this doubt when it asserts that the office practice motivating Ms. Onuska’s resignation was one newly instituted which required her to work longer hours than a coworker. However, the factfinder resolved this issue in the claimant’s favor when he found that she resigned on account of the employer’s alleged conduct with respect to the treatment of medical assistance patients and the submission of bills to the Commonwealth.1
Of course it is unlawful to bill the State for dental services not actually rendered. See 55 Pa. Code *263§§1101.73 and 1101.74. Surely, it was not the claimant’s burden to show that she was required personally to prepare fraudulent bills. It was in my view sufficient for her to show that she quit because she objected to practices in her work place which she reasonably believed to be, and which were in fact, unlawful.

 Moreover, the commencement of the pertinent period of the delay would not be marked by the employer’s institution of the objectionable practices but by the employee’s realization of their illegality ; an issue on which there is no evidence in this record.